 

 

Case Ti7-cv-01357-SAG Document 91-13" Filed 10/10/19 Pagé 1 of 15

EXHIBIT 10

 

 
Case 1:17-cv-01357-SAG Document 91-13 Filed 10;/

  
  

HE

HARTFORD FINANCIAL PRODUC HARTFORD

Amendment to the Agency Agreement

THIS HARTFORD FINANCIAL PRODUCTS AMENDMENT (referred to as
“Amendment” herein) is intended to amend and supplement the basic commercial and personal
lines agency agreements (collectively referred to herein as the “Agency Agreement”) by and
between the companies of The Hartford Financial Services Group, Inc. (referred to as “The
Hartford” herein) and the Agent named in the Agency Agreement (referred to as “Agent”
herein).

In consideration of the covenants and agreements described below, the parties mutually agree to
amend the Agency Agreement as respects to the item(s) indicated below for designated HFP Sub
Code(s} only with respect to the Financial Products and Professional Liability lines of business
produced pursuant to this Addendum:

1, Item 6 of The Hartford Agency Agreement Declarations Page shall be amended as

follows:
6. Number of Days for Payment of Balances or Return of Audit Premium: 30
(Thirty)

2, Section I of the Agency Agreement, Definitions, paragraph 1.6 of the Agency
Agreement, is deleted and replaced by the following:

With respect to the Financial Products and Professional Liability lines of business
only, “You” and “your” means the producer designated in the declarations page
and its subsidiary producers unless any of those producers are under separate
Agency Agreement with us.

3. Section lI of the Agency Agreement, Authority of Agent, sub-paragraph (a) of 2.1 Scope,
is deleted and replaced by the following:

(a) With respect to the Financial Products and Professional Liability lines of
business only, to submit applications and request quotes for insurance which
we write in your territory. All such business produced pursuant to this
Addendum shall be assigned to the HFP Sub Code(s) designated for such
business. Your authority to quote on your own or bind policies and related
coverage is suspended for all classes of business produced for Hartford

Financial Product ae

Section II of the Agency Agreement, Authority of Agent, sub-paragraph (d) of 2.1 Scope, NN
is deleted and replaced by the following: ‘

 

 

 

    
 
 
 
  
  
 

(d) With respect to the Financial Products and Professional Liability lines of |
business only, to provide all usual and customary services of an insurance
agent on all insurance policies you place with us, except for accepting notice
of claim(s).

 

HFP Amendment (68/2070. 2980254 _1

HARTO0002510
Case 1:17-cv-01357-SAG Document 91-13 Filed 10/10/19 Page 3 of 15

 
 
    
     
     
    

Section II] of the Agency Agreement, Duties of Agent, sub-paragraph (b) of 3.1
Generally, is deleted and replaced by the following: *s,

(b) With respect to the Financial Products and Professional Liability lines of
business only, to provide all usual and customary services of an insurance
agent on all insurance policies you place with us, except for accepting notice
of claim(s).

6. Section VI of the AgeRy Agreement, ADECy Billed Business, 6.1 Billing and
Collection, subparagraphs (d), (e) and 6, are deleted and replaced by the following:

(d) Premium is due and payable to us on or before the date indicated on our
invoice. This date is the later of thirty (30) days after the effective date of the
policy or endorsement, or fifteen (15) days after the date the policy is entered
into our system. If payment is not received within the stipulated time, the
coverage will be cancelled.

HFP Amendment (08/2010) 2980254_1

HARTO000257 4
Case 1:17-cv-01357-SAG Document 91-13 Filed 10/10/19 Page 4 of 15

'
«This endorsement forms a part of the AGENCY AGREEMENT entered into between The Hartford Financial Services
* Group, inc. or companics and the Agent named herein.

THE &
AMENDATORY ENDORSEMENT TO AGENCY AGREEMENT HARTFORD

 

I. Name and Address of Agent:
Alliant Insurance Services nc
701 B Streel 6th Fiver
San Diego CA S2TOE

2, Master Code Number; 72460200

3. Effective Dale of Agency Agreement: Aprif , 200)
4. Effective Date of this Endorsement: September 19, 2047

5, This Agency Agreement is hereby amended as respects the item(s) (udicated below:

‘The following Sub Codefs) are added:

42640007 42630420 42640066 42630851 39320337 16162692 426412 12PAC O0880713HFP OOS87663HFP 0089 IS43HFP

DOSS MGHFP 4264 508HFP 42631272HFP 426312 70HFP (G163214HFP 4263029SPHS 42630852P HS 426403 98PHS
41630182PHS 42640496 (closed) OO8S4165HFP (closed) OUSS7TS7SHFP {closed} 4263013) (closed) 4264059-4 (closed) 42641503 HPF
(closed) 4264 IS24HFP (closed) 7450007 (closed)

Alliant Insurance Services tne

781 B Strece 6th Floor

San Diego Ca 92101

The foitowing Sub Code(s} are closed:
42640496 (closed)
Alliant Insurance Services (ne
701 B Street 6th Floor
~ San Diego Ca 92101

The following Line of Business is closed:
Personal Lines {Applicable to codes 42640007, 42630420 only}

6. Olher:
£2640007, 42630626 42640066 42630851 39320337 Is timited ta Commercial Lines Only.
16162692 is limited te Bond Only.

42630295PHS 42630852PHS 4264038BFHS 42630482PHS is subject to the Select Customer Insurance Service and Soles
Agreement.

HFP AMENDMENT 2980254_1

009807 ISHEP COBS7663HFP 0089 IS4SHEP GOS91S46HFP 42641503HFP 42631272 FP 426312 7GHFP 16163214 FP subject to
the terms and conditions of the Agency Agreement as amended by the Hartford Financial Products Amen:iment to the Agency
Agreement and any amendments thereto.

Code 42640-4196 is closed whith no renewal extension.

 

2017 oy Tee Harterd. Chars company G Alrges a
No pad of tint dotuchent may be repraduerd, publsted or uted without the parmicuan of The Hartiorg,

Form Endorsement Printed in U.5.A. Page | of 2

HART00002512
Case 1:17-cv-01357-SAG Document 91-13 Filed 10/10/19 Page 5 of 15

* When you do not waive your contractual right to renewal aniler the Agency Agreement, we will begin to non-renew policies in

your terminnted ageacy book beginning twelve (12) months after the effective dote of termination. a5 permitted by low and our
agency termination grocedares. When you waive your contractuat right to renewal under the Agency Agreement, we will begin to
non-renew policies in your terminated agency back beginning on the effective cote of termination. as permitted by law and our
agency termination procedures. Where state law or our agency termination procedures restrict our ability to non-renew policies
hosed on the termination of an agency relationship, we will offer to renew those policies by sending a renewal propasal ta the
policyholder as early as 126 days prior to the policy renewal date. We wil! offer to renew the policy through you untess or until
state faw permits us (0 offer the palley directly or through onother Hartford agent desiguoted by the policyholder or engaged by
us tg service the policy of our behalf. We will pny commission for policies renewed through you unless or until state law permits
us fo cease commission payments, Plense be advised that we may non-renew policies for underwriting and other rensans, 25
permiteed by law. Under the terms of your Agency Agreement, you are required {0 use your best efforts to replace all policies
written by us with policies written by other insurers immediately upon the termination of your Agency Agreement. Under some
chreamstances, policies that are nol replaced may he written directly or through another Hartford agent with ao further
commission paid to you.

Refer to the Agency Agreement, including of} amendments, to deteroine the "master" agency's responsibility for the nets and
omissions of the Sub Cade{s}.

Upon the submission of business by an un-appointed agent, The Hartford will automatically submit an appointment to the
applicable state department of insurance.

 

This Agreement is executed on behalf of ihe Company or Companies of HARTFORD FINANCIAL SERVICES GROUP, INC
for which appointments were or will be filed.

“get et Ps Accepted by:
Byte “Pee ee

Keith P. Lawler - AVP Agency Compensation

 

Date: November 7, 2047

 

Printed Name: Kenacth A. Zak, Esq
Tide: General Counsel & SVP

 

O70 97 by Tot Herter Cent Canary 20" At aghts (eke
No part cf tws documerd may be reomduted, Subtsied of uted wthoul fhe permis of The Harttord

Form Endorsement Printed in U.S.A, Page 2 of 2

HART00002513
Case 1:17-cv-01357-SAG Document 91-13 Filed 10/10/19 Page 6 of 15

+

>
7

PART 2. This Declarations Page, with AGENCY AGREEMENT (Form No AGTAGROO), and endorsements, schedules, and
addenda if any, issued to form a part thereof, completcs this Agency Agreement.

"E HARTFORD AGENCY AGREEMENT DECLARATIONS

1

 

 

 

1 Hartford Fire Insurance Company F Hartford Insurance Company of Htinois
5 Hartford Accident and Indemnity Company G Hartford Insurance Company of the Midwest
3. Hartford Casualty Insurance Company H Trumbull insurance Company
6 Hartford Underwriters Insurance Company J Hartford Insurance Company of the Southeast
7 Twin City Fire Insurance Company P Property and Casualty Insurance Companyof Hartford
8 Pacific Insurance Company B Hartford Lloyd’s Insurance Company
—Omni Indemnity Company Omni Insurance Company
(Co. Code(s)
DECLARATIONS

1. FRANEY PARR & MUHA INC-VA 42640007
13921 PARK CENTER I, SUITE 160
HERNDON, VA 20171
2. Effective Date of this Agreement - March 1, 2001
3. Types of Business Applicable to this Agreement:
A. Personal Lines (the Personal Lines Agency Apreement):
__ All Personal Lines; _ All Personal Lines, excluding the Omni Auto Plan; __ the Omni Auto Flan only
__ Other (as specified)

 

B. Commercial Lines (the Commmertial Lines Agency Agreement):
__Al Commercial Lines

__ Other (as specified)

 

4, Agency Code(s} Subject to this Agreement:

5. Applicable endorsements, schedules and addenda
Form Numbers

6. Number of Days for Payment of Balances or Retum of Audit Premiums
7. Additonal Provisions “The information and content of the Declarations Page previously executed by the Company

and the Agent, Form AG1140, as it may have been amended, are Incorporated herein by reference and continue to
apply to new agency agreement, Form AGTAGROO.”

 

This Apreement is executed on behalf of the Company
or Companies of HARTFORD FINANCIAL SERVICES GROUP, INC
desipnated above by Company Code(s).

oy Pour, Say

Name of Agent: FRANEY PARR & MUHA INC-VA
Authorized Co, Representative

Tite: Director Sales Administration "By; i ~ Pree a LRO
Si Tide
Porm No. AGCDEBCO0 Printed in U.5.4,

Accepted by:
Case 1:17-cv-01357-SAG Document 91-13 Filed 10/10/19 Page 7 of 15

bt

 

THE HARTFORD AGENCY AGREEMENT
You and we mutually agree to the following:
] DEFINITIONS

4.1. “Agreement” means this document, the declarations page(s), and any and ail
schedules, addenda and amendments hereto.

1.2 “Direct-billed’ business means business which we accept only on a direct-billed basis.
or which we accept on a direct-billed basis at your option.

1.3 “Policy” means a polley of insurance or bond or other contract of suretyship and
includes any binder, endorsament of rider related thereto.

41.4 “Territory” means the states or jurisdictions for which we have authorized and
appointed you to solicit insurance on our behalf,

4.5 "We", “us”, and “our” or the “Company” mean the companies of The Hartford
Financial Serviees Group, Inc. signing this Agreement or designated in the
declarations page and for which your agency has been apprinied.

16 "You" and “your” or the “Agent” means the agency designated In the declaratians
page and Its subsidiary agencies and agents unless any of thase agencies and agents
are under separate Agency Agreemenis with us.

li. AUTHORITY OF AGENT

2.1 Scope. Subject to any requirements imposed by law, you are authorized on our
behaif:

(a) Te solicit, quote and bind insurance in your territory for those lines of insurance
and classes of business shown on the Declarations pagé or otherwise in writing.
We may amend such authority with respect to such lines of insurance, classes of
business, products, coverages or limits Immediately upon written notice to you. In
quoting and binding coverage you agreg to comply with any underwriting
guidelines, rates and rules as we may publish and distribute to you.

(b} To deliver such policies as we may issue. We reserve the right fo cancel at any
time any policy you place with us. We shall give you notice of all such
cancellations. ,

a (c} To collect, receive and receipt for premiums on such policies, except as otherwise
provided herein with respect to direct-billed business. All premiums collected on
our behalf shall be held by you as our fiduciary.
Case 1:17-cv-01357-SAG Document 91-13 Filed 10/10/19 Page 8 of 15

(d) To provide al! usual and customary services of an insurance agent on ail insurance
policies you place with us.

52 Limitations. You have the authority and power to act as our agent only to tha extent
expressly granted m this Agreement and no further authority or power is implied. You
are an Independent contractor and not an employee of ours for any purpose, and your
right to represent ather companies Is not restricted by this Agreement. Any authority
granted hereunder to solicit, quote or bind insurance products on our behalf is non-
exclusive, unless we agree otherwise in writing.

ill, DUTIES OF AGENT

enerally. You agree: _

(a) To comply with all taws affecting your operations, including, but nat limited fo,
maintaining valid insurance licenses, resident, non-resident and surplus lines, as
applicable, as well as complying with any countersigning and commission sharing
requirements when writing risks outside of your resident state

 
    

(b) To provide all usual and customary services of an insurance agent on all insurance
policies you place with us, except as otherwise mutually agreed to.

{c) You shall supervise and he responeibie for the acts and omissions of all of your
subpraducers, including, but not limited te, any premiums or others monies due us
from them,

(d) To submit to us all applications, and report to us all policies and coverages bound
no later than five (5) business days after receipt or execution thereof or the
effective date of coverage, whichever is sooner, or by such other time period as is
required by law or by our rules and procedures. For Omni Auto Plan business the
required time period Is three (3) days.

 

 

 

(e) To notify us as soon as practicable of any actual or threatened claims, suits 7

losses under our pdlicies or in connection with our business with you and to
cooperate in our investigation, adjustment, settlement and payment of all such
~ claims. aaa
(f} Not to exceed the scope of your authority set forth herein, not to change or waive
any provision of any policy we issue, not fo extend the time of any premium due
us, and not to compromise, adjust or settie any claim against us, other than as
specifically authorized by us in writing,

(g) To maintain complete and accurate records and accounts relating to all of your
business with us and to permit us or our representatives to audit your recards and
accounts upon reasonable advance notice and during reasonable business hours.

{hn} Te comply with all of our rules, procedures and policies, as communicated to you.

3.2. Survival. The Duties of the Agent hereunder shail survive any termination of this
Agreement. . ;

IV. BROKER OF RECORD DESIGNATION BY POLICYHOLDER

4.1 Designation, Ifa conflict exists as to whether you or another licensed agent of ours is
authorized to represent an existing or praspective policyholder, that policyholders
Case 1:17-cv-01357-SAG Document 91-13 Filed 10/10/19 Page 9 of 15

latest written instructions as to the designation of which agent Is so authorized, shall
control, subject to our broker-of-record nules dealing with premiums, commissions and
mid-term changes.

V. COMPENSATION

6.1

0.2

5.3

Commissions. We will pay you commissions at the rates specified in the schedule(s)
attached to this Agreement and/or in separate schedules or written documents we
provide to you. We may change commission rates by providing you with at feast
ninety (90) days written notice, We may change commission rates on Omni Auto Pian
business immediately upon written notice.

Expenses. The commissions and other compensation payable under this Agreement
shall be considered the full compensation on business you place with us. Except as
may be specifically provided by separate written agreements between us, we shall not
be responsible for expenses you incur as an agent, Including, Sut not limited to, rent,
transportation, solicitors’ fees, postage, telephone, advertising, underwriting and
consumer reports ordered, license fees, or the electronic equipment, software or other
costs of interfacing or communicating with us efectronically.

Return Commissions. You agree to retum promptly to us Gornmissions previously
paid to you or retained by you on premiums refunded under any policy for any reason,
whether the refund is made during the term of this Agreement or thereafter.

Vi. AGENCY- BILLED BUSINESS

6.1

Billing and Collection. '

(a) You are responsible for the collectiort and accounting of ali premivms on business
placed with us, except direct-billed business. No commissions are payable on
premiums which you may request us to collect. We will cancel agency-billed
policies for non-payment of premium at your request, when permitted by law.

(b) You may retain out of premiums you collect, except on direct billed business, the
commissions due and payable to you on such business in accordance with this
Agreement.

(c) in the event of your breach of this Agreement we reserve the right to convert any
or ail agency-billed policies to @ direct-billed basis.

(d) You will submit to us by the tenth day af each month an account of all premiums
on all business, except direct-billed business, placed with us during the previous
month or net previously reported, unless we agree to render such accounts fo you.

(e) Regardiess of whether you or we render the accounting, any balances shown as
due to us shal! be paid within the number of days specified in the Deciarations
after the end of the month for which the account was submitted or should have
been timely submitted by you, whichever is earlier.

{f) if you fail to pay us any premiums of other amount properly owed to us, within the
time period specified by us, we may impose a late fee nat to exceed one per-cent
(1% } per month on such amount.
Case 1:17-cv-01357-SAG Document 91-13 Filed 10/10/19 Page 10 of 15

’

Vi. DIRECT-BILLED BUSINESS
7.1 Billing and Collection.

(a) We are responsible for the billing and collection of premiums on all direct-billed
business, We will pay you commissions only on premiums collected. If you should
collect any premiums on direct-billed business, you wil promptly account for them
and pay the amounts due to us, without deducting commissions, when and as we
direct,

(b) Unless otherwise mutually agreed upon, we will display your name on property and

casualty policies, renewals, bills and other communications regarding continuation,
nen-renewal or termination of your insureds’ policies.

(c) If upon termination of this Agreement you are entitled to the use and control of
expirations under the terms of this Agreement, we will prompily provide to you at
your request with a list of direct-billed policies in force, their expiration dates, and
details of coverage.

VI. INDEMNIFICATION

6.1 Company Responsibility, We wil defend and indemnifyyoutgainstenirand |
administrative liability imposed on you by law, including the reasonable costs of defense

and settlement, caused by our acts or omissions, including, but not limited to, that

imposed on you under any Federal or state Fair Credit Reporting Act or state Privacy

Act arising out of your use of our insurance scoring system, provided you have not

breached this Agreeme t or otherwise caused or contributed to such Hability by you
acts or omissions,-lYou agree, as a condition to such indemnification, to notify us \

aim or suit against you and to allow us to make such investigation,

settlement or defense thereof as we deem prudent.

   

      
    

  

LX. OWNERSHIP OF EXPIRATIONS

9.1 Prior to Termination, Unless we become entitled to the use and control of expirations
hereunder, we wilt nat, without your prior approval, use our records of the business we
obtain through you to solicit insuréds for other fines of insurance.

9.2 On Termination. If upon termination of this Agreement you have promptly accounted
for and paid to us ail premiums and other amounts that may be due us or for which you
may be liable, or have given us a bond satisfactory to us guarantesing the payment
thereof, your records and the use and control of expirations, including expirations on
direct-billed business, shall remain your property and be left in your undisturbed
possession; otherwise the right and title to the records and the use, control and
ownership of expirations shall be vested in us.

9.3 Dispute. For purposes of this section, you will not be considered in breach of your
obligation to account for and pay to us premiums or other amounts due us, while the
amount thereof is being reasonably disputed in writing and in geod faith, provided you

have prompily accounted for and pald to us all items about which there | is no such
dispute.

X. SUBROGATION AND SALVAGE

10.1 Reporting. Our agency experience exhibits will reflect recoveries through subrogation
or salvage.
Case 1:17-cv-01357-SAG Document 91-13 Filed 10/10/19 Page 11 of 15

XI. SUSPENSION

441.4 Grounds. We may immediately suspend all or any part of the authority granted to you
under this Agreement:

(a) With respect to any line of insurance, class of business, product, coverage, limits
or special business relationship we may have with you, which we propose to
suspend or cease writing in your area, or

{b) For any period during which you are in breach of your obligations under this
Agreement.

XIl. TERMINATION
12.1 Grounds. This Agreement may be terminated, in whole or in designatéd part:
(a) At any time by mutual agreement,

(b) Immediately by either party upon written notice to the other party based upon such
breach of this Agreement,

(c) immediately without notice upon (i) the bankruptey, insolvency, or dissolution of a
party hereto, or the institution of a similar proceeding by or against a party, (li) any
suspension or revocation of your insurance license in any jurisdiction, as to ail
jurisdictions (iii) your failure to renew a necessary Insurance license in a
Jurisdiction, as to that jurisdiction, or (iv) your commission of 2 felony, fraud, willful
misconduct, or the misappropriation of funds,

(3) By either party upon ninety (90) days written notice to the other.
i

XII. AFTER TERMINATION

13.1 Return of Property. Upon any termination of this Agreement, any equipment,
electronic materials or software, unused policy forms, drafts, starnps, powers of
attorney and any other supplies or property fumished to you by us remain our property
and shall be accourtted for and retumed to us upon demand.

13.2 Renewal Election. If upon termination of this Agreement you are entitled to the
ownership, use and control of expirations under the terms of this Agreement, then
based upon your written election that you must deliver to us ne later than five (5)
business days after the effective date of termination, we will, subject to any applicable
iegat restrictions, continue outstanding in-force policies until their normal expirations
and will renew policies expiring during a period of one year following the termination
of this Agreement, subject to the following conditions:

{a) You must use your best efforts to replace all policies issued pursuant to this
Agreement with policies of other insurers.

(b) We reserve all of our rights to cancel in-force policies and policies renewed
under this section for non-payment of premium, underwriting reasons or other
reasons pennitted by kaw,
Case 1:17-cv-01357-SAG Document 91-13 Filed 10/10/19 Page 12 of 15

{c) We shall not be obliged under this section to renew policies for a class of
business, line of insurance, product, coverage or limit which we propase to
cease writing in your territory.

(d) With respect only to the servicing of policies continued in force or renewed
after termination of this Agreement, you shail continue to be our duly
authorized representative, subject to all of the provisions of this Agreement,
except that you shall not, without our prior written approval, bind any new ask,
renew any poticy for more than one additional annual period, or increase our
exposure urider any in-force policy; provided, however, you shall remain
authorized to make routine addifions and changes to in-ferce policies in the
normal course of business unless and until we advise you to the contrary

(e) For any policy with a policy period greater than one year, we will extend the
term of that policy for only one annual period following the renewal date.

() We wil pay, with respect to policies renewed under this section, carmmissions
at the applicable rates specified as per this Agreement at the time or the
general rate prevailing among our agents at the time of renewal, whichever is
the lesser. We shall not be obligated fo pay any commission on eny policies
we may, in accordance with law, renew or extend after such one additional
annual period,

XIV. AMENOMENT

14.1 Notices. Wa may amend this Agreement at anytime by providing you with at ieast
. Ninety (90) days written notice, except where this Agreement may pravide for a shorter
period. .

XV. GENERAL CONDITIONS

15.1 Involuntary Business. The provisions of this Agreement shall not apply to any
business that is assiqned to and written by us on an involuntary basis through any
assigned risk plan, undereriting association, syndicate of poo.

18.2 Accounting. All premium, loss, compensation and other computations required
under this Agreement, including the coding and classifying of all business written,
shall be in accordance with our ugual accounting, claims and statistical methods and
procedures, as may be changed from time to time. The omission of any item from an
acedunting statement shail not affect the responsibility of either party to account for
and pay ail amounts due te the other, nor shall it prejudice the rights of either party to
collect all such amounts due from the other.

15.3 Offset. We may offset agalnst any sums owed to you or your subproducers under
this Agreement or any other agreement or special relationship we may have with you
or your subproducers any sums owed to us by you or your subproducers or for which
either of you may be liable to us in damages.

1

15.4 Intellectual Property. Except as set forth below, you must obtain our prior written
consent for any use of our namé,ilogo, domain names, copyrighted materials,
trademarks, servicemarks, software or other intellectual property (herein collectively
“Intellectual Property"). You are permitted to use our name, logo, capyrighted
materials distributed for use In advertising, and our product trademarks and
servicemarks, in advertising and promoting Company products in the normal course
Case 1:17-cv-01357-SAG Document 91-13 Filed 10/10/19 Page 13 of 15

of business, provided you send us 4 copy of any such advertisements before
publication. You shall use our Intellectual Property only in accordance with our
written or published standards, rules and requirements. You shail not register any of
our Intellectual Property, or use or register any derivatives of our Intellectual
Property. You shall not acquire any rights or interests in our Intellectual Property and
your permission to use it may he withdrawn by us at anytime.

15.5 Confidentiality(Privacy. As used herein, “Confidential Information” means all of our
confidential, proprietary or trade secret information, Including, but not limited to,
undenyriting criteria and guidelines, procedures and processes, studies, reports,
compensation arrangements, and arty other data or information develaped by us and
provided to you or which is subject to protection under any Federal or state privacy
law. Notwithstanding the foregoing, the following shall not constitute “Confidential
Information” for purposes of this Agreement: information which is obtained or was
previously obtained by you from a third person who was not prohibited from
transmitting the information by @ contractual, legal or fiduciary obligation to us, or
information which is or becomes generally available to the public other than as a
result of a breach of this Agreement by you or a disclosure by you to another person,

{a) You shall maintain the confidentiality of the Confidential Information, shail use it
only for purposes of this Agreament, and shail not disclose it to any other person
except to employees, agenis and other persons who need fo know such
Confidential Information to further the objectives of this Agreement and who
agree in writing to maintain the confidentiality of the information as provided
herein. in the event you are requested or required by law to disclose any
Confidential information, you shail previde us with prompt notice thereof and
cooperate with any of our efforts to seek a protective court order.

(b) If the Gramm-Leach-Billey Act, including the regulations promulgated thereunder,
or other applicable law, now or hereafter in effect, imposes a higher standard of -
confidentiality with respect to the Confidential Information, such standard shall

: prevail over.the provisions of this Agreement.

(c) You shall at all times comply with our published Privacy Policies, as may be
amended from time-to-time, concerning financial, medical and other persenal or

personally a cae

15.6 Errors and Omissions Insurance. You agree to maintain in force professional
érrors and omissions llability insurance. a,

15.7 Pledge of Assets. In the event you are in breact: of any of your obligations under
this Agreement, you shail nat pledge, sncurnber, lien, grant any security interest in,
or otherwise assign your use, control or ownership of any expirations of policies
writien by us without first securing our written consent. You shall provide us with prior

written notice of any such Intended action, regardless of the absence of any such
breach.

 

15.8 Walver/Amendment. The delay or failure of either party to enforce compliance with
any term or condition of this Agreement shall not constitute a waiver of such term or
condition. No waiver of any term, condition or breach hereunder shall be deemed
valid unless in a writing signed by the party giving such waiver, and no waiver in one
instance shall be deemed a waiver of any subsequent event of the same nature. No
amendment to this Agreement shall be valid uniess in a writing signed by us.

15.8 Assignment. This Agresmant may not be assigned by you, in whole or in part,
without our prior written consent and any such attempted assignment shall be void
Case 1:17-cv-01357-SAG Document 91-13 Filed 10/10/19 Page 14 of 15

46.10 Force Majeure. Neither party shall be liable to the other in monetary damages for
delay or fallure in performance, other than the obligation to pay monies hereunder,
caused by acts of God, war, riot, strikes, fire, lightning, flood or other natural
disaster, or power, communications or computer failures that are beyond the
reasonable control of the party.

15.11 Entira Agreement. This Agreement constitutes the entire agreement of the parties
as to the subject mater hereof and supersedes all previous agreements, oral or
written, between the parties except as stated in the following sentence. if you are
@n existing agent of ours, any written amendment or written addendum to your prior
base Agency Agreement and any special written side-agreement shall continue in-
force but in the event of any conflict between such othar document and this
document, the provisions of this document shail control.

15.11 Construction. This Agreement is not intended to confer upon any third party any
rights or remedies. This Agreement shall be construed under and in accordance
with the laws of the State of Connecticut without giving effect to the conflicts of law
rules. Any provision of this Agresment that conflicts with any applicable law or
regulation shall be deemed amended to the minifnum extent necessary to comply
with such law of reguiation The captions in this Agreement are included for
convenience only and shall not be used to interpret any of the provisions of this
Agreement.
Case 1:17-cv-01357-SAG Document 91-13 Filed 10/10/19 Page 15 of 15

  

THE fa

November 7, 2017 HARTFORD

 

42640007
Franey Muha Alliant Insurance Sves Inc

4530 Wainey Road Suile 200
Chantilly VA 20151

Termination of Agency Agreeméat: Sule of Agency to Alliant losurance Services, Inc.

     

We are in receipt of 3 purchase agreement between Francy Muba Aliant Inse#rance Sves, Inc, and Alliunt Insurance
Services, Inc, Asa result, we will be terminating your agency agreement with The Hartford cffective 09/19/2017,
Please contact us immediately at the phone rumber below if any of this information is incorrect,

Hartford Financiut Services Group, inc. and its affiliated property and casualty insurance companies, hereby serve notice
of termination of your Agency Agreement dated 03/01/2001. This Termination will be processed on {1/27/2017 unless
signed and retumed sooner by faxing to 860-757-5749 or emailing to Contract. Team@thchartford.com.

Termination is based on your Agency being sold to Alliant Insurance Services, lac.

According ta Section 13.1 of The Hartford Agency Agreement, upon any termination of the Agreement you are required
to retum all company property upon demand. This notice constitutes The Hartford's demand to return al] company
properly to The Harilord, 5285 Shawnee Rd, Ste 600, Alexandria, VA 22312 within 90 days of the date of this notice,
Where required by state faw and as otherwise appropriate, failure to respond to this notice within Ihe designated petiod of
time will result in notice to the insurance Commissioner,

 

The Hartford
3-888-203-3823
Option 2
wry - 7 ‘
By: we a fe xe zh ew
Keith P, Lawker ~ AVP Sales Programs Accepted by:

Name of Agent:
Francy Muha Altiant Insurance Sves Inc

By: whee Wat

 

 

Sigsyure Daic
Jann FA WAUingn, —«- Exar. U.P.
Primed Name Title

7027 by Tha Marttoct. Classiicetinn: Company Canikdential. AR nghls tesarvod,
Ro pert af iv: dstunent My be regroduced, pubbihed or ured wxhout the peemission of The Hectiond,

 

HARTO0002523
